 



Director IPO Awards   Exhibit 10.1

ALON USA ENERGY, INC.
RESTRICTED STOCK AWARD AGREEMENT

         
Participant:
             
 
        No. of Restricted Shares:    
 
       
 
       
Date of Grant:
             

     Under the terms and conditions of the Alon USA Energy, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Alon USA Energy, Inc., a Delaware corporation
(the “Company”), grants to the individual whose name is set forth above (the
“Participant”) the number of restricted shares of the Company’s Common Stock,
par value $.01 per share (“Common Stock”), set forth above (the “Restricted
Shares”). Terms not defined in this Agreement have the meanings set forth in the
Plan.
     The Restricted Shares may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Participant, except to
the Company, until the Restricted Shares become vested in accordance with the
schedule set forth below. Any purported transfer, encumbrance or other
disposition of the Restricted Shares before they become vested will be null and
void, and the other party to any such purported transaction will not obtain any
rights to or interest in the Restricted Shares.

      No. of Vested Shares   On and After
 
  First Anniversary of Date of Grant
 
  Second Anniversary of Date of Grant
 
  Third Anniversary of Date of Grant

     Notwithstanding the vesting dates set forth above, in the event the
Participant ceases to be a member of the Board of Directors of the Company by
reason of retirement at or after the age of 60, disability (as determined by the
Committee in good faith) or death, the unvested Restricted Shares will
automatically become 100% vested. In the event the Participant ceases to be a
member of the Board of Directors of the Company for any reason other than such
retirement, disability or death, the unvested Restricted Shares will be
forfeited immediately, and the certificates representing the unvested Restricted
Shares will be canceled.
     Except as otherwise provided herein, the Participant will have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote such shares and receive any dividends that may be paid thereon;
provided, however, that any additional shares of Common Stock or other
securities that the Participant may become entitled to receive pursuant to a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the
Restricted Shares.

 



--------------------------------------------------------------------------------



 



     The certificates representing the Restricted Shares will be held in custody
by the Treasurer of the Company, together with a stock power endorsed in blank
by the Participant, until the Restricted Shares vest in accordance with this
Agreement. In order for this Agreement to be effective, the Participant must
sign and return such stock power to the attention of the Treasurer of the
Company.
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

            ALON USA ENERGY, INC.
      By:           Name:           Title:        

 
ACCEPTED:
 
 
 
Signature of Participant

2